DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/16/2019 and 5/25/2022 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/30/2018. 
Status of Application
Claims 1, 3-5 and 7 are pending. Claims 1 and 4-5 are independent claims. This FINAL Office action is in response to the “applicants and remarks” received on 8/4/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/04/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 2 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “displaying the generated data, including the information concerning attributes of users displayed in association with the demand rates, to an administrator to inform the administrator of transportation tendencies of the plurality of users ," provide a technical solution for improving software enabling administrators to understand transportation data” and the Office respectfully disagrees.
It remains the Office’s stance that the claims, as currently presented are still clearly a 101. The steps of calculating, generating and displaying are the exact things computers do. Gathering data, generating more data, and displaying does not overcome the abstract idea of a mental process. When going through the 3 prong analysis, there is not step where this become more, than an abstract idea and nowhere is anything more than a generic computer performing generic functions. Therefore the Office respectfully disagrees.
Applicant further remarks “Generating and display this data better informs the administrator of transportation tendencies of the plurality of users, as compared to providing raw data. Thus, the pending claims are similar to Trading Tech. in that they essentially provide a GUI improvement resulting in an improvement of core software functionality” and the Office respectfully disagrees.
It remains the Office’s stance that the claims, as currently presented are still clearly a 101. The steps of calculating, generating and displaying are the exact things computers do. Gathering data, generating more data, and displaying does not overcome the abstract idea of a mental process. When going through the 3 prong analysis, there is not a step where these claims become more, than an abstract idea and nowhere is anything more than a generic computer performing generic functions. There is no GUI, there is merely displayed data. Therefore the Office respectfully disagrees.
Applicant remarks “The unconventional steps provide for a technical solution, including improved data for informing administrators using the claimed devices” and the Office respectfully disagrees.
It remains the Office’s stance that the claims, as currently presented are still clearly a 101.  The steps of calculating, generating and displaying are the exact steps computers do all of the time. Gathering data, generating more data, and displaying does not overcome the abstract idea of a mental process. When going through the 3 prong analysis, there is not a step where these claims become more, than an abstract idea and nowhere is anything more than a generic computer performing generic functions. There is no GUI, there is merely displayed data. Therefore the Office respectfully disagrees.
Therefore the claim rejections under 35 U.S.C. § 101 remain.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1, 3-5 and 7 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating, generating, and displaying data.
The limitations of calculating, generating, and displaying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processors” language, “calculating, generating, and displaying data” in the context of this claim encompasses the user manually making computing decisions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the calculating, generating, and displaying data steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating, generating, and displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform calculating, generating, and displaying data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 3 and 7 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 4-5.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the data. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.

                                 Examiners Note - Intended Use
Claims 1, 3-5 and 7 use “intended use” claim language and it is the Office’s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “displayed to an administrator to inform the administrator of transportation tendencies of the plurality of users” that is recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.  
For example, Claim 1 states “displayed to an administrator to inform the administrator of transportation tendencies of the plurality of users” and this intended use language would not carry patentable weight since it is the intended use of the invention. No matter what an administrator does with the information is irrelevant, as long as the  data is displayed. Further, what is an administrator and what is not? Therefore merely displaying the data would read on this limitation. The Office suggests rewriting these claims to remove the “intended use" phrases which would make the claims more clear and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5 and 7 are rejected under 35 USC 103 as being unpatentable over Ghaddar et al. (United States Patent Publication 2018/0211337) in view of  Shi et al. (United States Patent Publication 2018/0188049) and in further view of O’ Sullivan (United States Patent Publication 2008/0195428)
With respect to Claim 1: While Ghaddar discloses “A data generating apparatus comprising: one or more processors configured to” [Ghaddar, Abstract]; 
“calculate suggestions, based on stored history information, each using one or more types of transportation from among a plurality of types of transportation, performed and each including a departure point and a destination” [Ghaddar, ¶ 0014, 0056, 0068, and 0077]; 
 “generate, on the per-combination of departure point area and destination area basis, data” [Ghaddar, ¶ 0014, 0056, 0068, and 0077];
“where the departure point areas and the destination areas are associated with, on the per-type of transportation basis” [Ghaddar, ¶ 0014, 0056, 0068, and 0077]; 
 “information concerning attributes of users corresponding to the combinations of the departure point areas and the destination areas” []; 
“and display the generated data” [Ghaddar, ¶ 0014, 0056, 0068, and 0077]; 
“including the information concerning attributes of users displayed to an administrator to inform the administrator of transportation tendencies of the plurality of users” [Ghaddar, ¶ 0014, 0031, 0056, 0052 0068, and 0077];
Ghaddar does not specifically state supply and demand rates based on search histories or if data is display to a specific admin.
Shi, which is also a navigation system teaches “A data generating apparatus comprising: one or more processors configured to” [Shi, Abstract]; 
“calculate, based on stored history information of route search results of route searches from departure points to destinations” [Shi, ¶ 0066-0068]; 
“each using one or more types of transportation from among a plurality of types of transportation” [Shi, ¶ 0066-0068];
“performed in response to route search requests respectively from a plurality of users” [Shi, ¶ 0066-0068]; 
“and each including a departure point and a destination” [Shi, ¶ 0066-0068]; 
“at least one of supply rates and demand rates of route search requests corresponding to combinations of departure point areas and destination areas” [Shi, ¶ 0066-0068]; 
“the supply rates being respectively rates of, on a per-combination of departure point area and destination area basis and on a per-type of transportation basis, the types of transportation being used in route candidates provided in each of route search results and presented to the plurality of users” [Shi, ¶ 0066-0068];
“and the demand rates being respectively rates of, on the per-combination of departure point area and destination area basis and on the per-type of transportation basis, the types of transportation being used in route candidates each selected by the plurality of users from the route candidates provided in each of the route search results and presented to the plurality of users” [Shi, ¶ 0066-0068]; 
“generate, on the per-combination of departure point area and destination area basis, data” [Shi, ¶ 0066-0068];
“where the departure point areas and the destination areas are associated with, on the per-type of transportation basis” [Shi, ¶ 0045, 0066-0068]; 
“the at least one of the supply rates and the demand rates” [Shi, ¶ 0066-0068];
 “and display the generated data” [Shi, ¶ 0066-0068 and 0157-0158]; 
“including the demand rates” [Shi, ¶ 0066-0068 and 0157-0158].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the invention of Ghaddar to not only include using profile data and historical user data for transportation route and mode determination as Ghaddar discloses but to also use route search histories of users to determine supply and demand of the systems when routing people as taught by Shi with a motivation of creating a more robust system that can account for changes more rapidly by taking into account possible issues based on searches on computers. Additionally, the claimed invention is merely a combination of old, well known elements route and travel mode optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, O’Sullivan, which is also a shared navigation system teaches “and display the generated data” [O’Sullivan, ¶	0084 and 0164]; 
“including the demand rates to inform the administrator of transportation tendencies of the plurality of users [O’Sullivan, ¶ 0084 and 0164].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Sullivan into the invention of Ghaddar to not only include using profile data and historical user data for transportation route and mode determination as Ghaddar discloses but to also display the data to management professionals as taught by Sullivan with a motivation of creating a more robust system that has layers of management supervision. Additionally, the claimed invention is merely a combination of old, well known elements route and travel mode optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Ghaddar discloses “The data generating apparatus as claimed in claim 1, wherein the information concerning the attributes of the users who have selected the types of transportation that have been selected from the route search results of the route search requests corresponding to the combinations of departure point areas and destination areas, include information concerning a set of rates from among a set of genders, a set of ages, a set of states of having and not having cars, and a set of states of having and not having commuter tickets from departure point areas to destination areas of corresponding types of transportation” [Ghaddar, ¶ 0014, 0056, 0068, and 0077].
With respect to Claim 4: all limitations have been examined with respect to the apparatus in claims 1 and 3. The apparatus taught/disclosed in claim 4 can clearly perform as the apparatus of claims 1 and 3. Therefore claim 4 is rejected under the same rationale.
With respect to Claim 5: all limitations have been examined with respect to the apparatus in claims 1 and 3. The method taught/disclosed in claim 5 can clearly perform as the apparatus of claims 1 and 3. Therefore claim 5 is rejected under the same rationale.
With respect to Claim 7: Ghaddar discloses “A system comprising: the data generating apparatus of claim 4; and a navigation device configured to: send one of the route search requests to the data generating apparatus” []; 
“and receive one of the route search results from the data generating apparatus” [Ghaddar, ¶ 0014, 0056, 0068, and 0077].
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669